  Case 3:18-bk-33056-SHB           Doc 57 Filed 12/10/18 Entered 12/10/18 14:44:43             Desc
                                    Main Document    Page 1 of 3




SO ORDERED.
SIGNED this 10th day of December, 2018

THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




       ________________________________________________________________



                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF TENNESSEE
                            NORTHERN DIVISION AT KNOXVILLE
   IN RE:

            MICHAEL DULIN.                                     Case No. 3:18-bk-33056-SHB
                                                                     Chapter 13

                                  Debtor.

                ORDER TO CONVERT CASE FROM CHAPTER 7 TO CHAPTER 13
            Michael Dulin, by and through counsel, moved the Court pursuant to 11 U.S.C. § 1307(a) to

   convert this case under Chapter 13 to a case under Chapter 7 of the Bankruptcy Code. The Motion

   is hereby granted.

            IT IS HEREBY ORDERED THAT:

            1. In accordance with Federal Rule of Bankruptcy Procedure 1017(f)(3), this case is deemed
   converted as of the date of the filing of the notice.
            2. Any wage order previously entered by this court is vacated, and the employer or other
   entity must cease withholding income for payment to the trustee.
            3. As provided in E.D. Tenn. LBR 2016-1(d), the attorney for the debtor(s) is awarded a fee
   in the amount of $3,135.00 for services rendered in this chapter 13 case. This fee award is final
Case 3:18-bk-33056-SHB           Doc 57 Filed 12/10/18 Entered 12/10/18 14:44:43               Desc
                                  Main Document    Page 2 of 3


unless within fourteen days after entry of this order: (1) the debtor(s) or chapter 13 trustee files an
objection to the fee award; or (2) counsel for the debtor(s) files an application pursuant to Fed. R.
Bankr. P. 2016(a) requesting a fee higher than the amount awarded herein. In accordance with E.D.
Tenn. LBR 9013-1(c), (d)(1), and (f), any objection filed by the chapter 13 trustee or application
filed by counsel for the debtor(s) should be accompanied by a proposed order, contain a certificate
evidencing service upon the debtor(s), chapter 13 trustee, and/or counsel for the debtor(s), as
appropriate, and be set for hearing. Any objection filed by the debtor(s) will be set for hearing by
the clerk and notice given.
       4. As required by E.D. Tenn. LBR 1019-1(a), within 14 days of the date of this order, the
debtor(s) must file:
       (a) a schedule of unpaid debts incurred after the filing of the petition, including the name
       and address of each claim holder;
       (b) a schedule of executory contracts and unexpired leases entered into or assumed after the
       filing of the petition;
       (c) if unpaid debts were incurred or executory contracts or unexpired leases entered into
       postpetition, a supplemental master address list of creditors in the form required by E.D.
       Tenn. LBR 1009-1; and
       (d) such other amendments to the schedules, statements, and lists as are necessary to reflect
       any material additions, deletions, or other changes in the assets or liabilities of the debtor(s)
       that have occurred since the filing of the petition.
       5. If required by 11 U.S.C. § 521(a)(2)(A), the debtor(s) must file within 30 days of the date
of this order a statement of intention with respect to the retention or surrender of property of the
estate securing consumer debts.
       6. As required by E.D. Tenn. LBR 1019-1(b), within 30 days from entry of this order, the
chapter 13 trustee must:
       (a) pay first from any funds on hand any unpaid filing fee and second from any plan
       payments on hand, added to the estate by 11 U.S.C. § 1306(a)(1) and (2), the attorney fee
       awarded in paragraph 3 above along with any other previously awarded administrative
       expenses under 11 U.S.C. § 503(b), in the manner and as contemplated by E.D. Tenn. LBR
       2016-1(d);




                                         Page 2 of 3
Case 3:18-bk-33056-SHB         Doc 57 Filed 12/10/18 Entered 12/10/18 14:44:43                Desc
                                Main Document    Page 3 of 3


       (b) after payment of the expenses referred to the immediately preceding subparagraph,
       return to the debtor(s) through the attorney for the debtor(s) all remaining property in the
       possession of the chapter 13 trustee that was added to the estate by 11 U.S.C. § 1306(a)(1)
       and (2);
       (c) turn over to the chapter 7 trustee all records and property of the estate, as of the date of
       the filing of the petition, in the chapter 13 trustee’s possession or control as required by Fed
       R. Bankr. P. 1019(4); and
       (d) file a final report and account, except that the filing of the final report may be delayed
       until either all checks mailed by the chapter 13 trustee in this case have cleared the bank or
       120 days of the entry of this order, whichever first occurs, provided a preliminary report is
       filed within the 30-day period.
       7. In the event the chapter 13 trustee does not have sufficient funds on hand to pay the filing
fee in full, the debtor is directed to pay the balance of the filing fee within 45 days from the
conversion of the chapter 13 case to chapter 7.




                                                       ###


                                              APPROVED FOR ENTRY:


                                                        Respectfully submitted,

                                                        /s/ Ryan E. Jarrard
                                                        Ryan E. Jarrard, Esq.
                                                        BPR No. 024525
                                                        Attorney for debtor
                                                        Quist, Fitzpatrick & Jarrard, PLLC
                                                        2121 First Tennessee Plaza
                                                        800 South Gay Street
                                                        Knoxville, TN 37929-9711
                                                        (865) 524-1873 ext. 232
                                                        REJ@QCFLaw.com




                                         Page 3 of 3
